      Case 7:19-cv-00310 Document 13 Filed on 09/30/20 in TXSD Page 1 of 2
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                    September 30, 2020
                           UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION


MELISSA KASHANCHI,                               §
                                                 §
        Plaintiff,                               §
                                                 §
VS.                                              §   CIVIL ACTION NO. 7:19-CV-310
                                                 §
ANDREW SAUL,                                     §
                                                 §
        Defendant.                               §

              ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND
                RECOMMENDATION AND GRANTING DISMISSAL

       The Court has reviewed the Magistrate Judge's Report and Recommendation regarding

Plaintiff Melissa Kashanchi’s cause of action, and all objections thereto. After having reviewed

the said Report and Recommendation, and after appropriate review of the objections thereto, the

Court is of the opinion that the conclusions in said Report and Recommendation should be

adopted by this Court.

       It is, therefore, ORDERED, ADJUDGED and DECREED that the conclusions in

United States Magistrate Judge Peter E. Ormsby's Report and Recommendation entered as

Docket Entry No. 11 are hereby adopted by this Court.

       FURTHER, the Court, having adopted the conclusions of the Magistrate Judge, is of the

opinion that Defendant’s Motion for Summary Judgment is GRANTED, that Plaintiff’s Motion

for Summary Judgment is DENIED, that the Commissioner’s decision is AFFIRMED, and that

this case be DISMISSED.

       The Clerk shall send a copy of this Order to counsel for the parties.




1/2
      Case 7:19-cv-00310 Document 13 Filed on 09/30/20 in TXSD Page 2 of 2




        SO ORDERED September 30, 2020, at McAllen, Texas.


                                           ___________________________________
                                           Randy Crane
                                           United States District Judge




2/2
